Citation Nr: 0112611	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1942 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1998, which denied entitlement to service 
connection for residuals of a shrapnel wound to the left 
knee.  

Prior to that decision, the veteran had perfected an appeal 
of a claim for an increased rating for post-traumatic stress 
disorder (PTSD).  In an August 1998 rating decision, the 
veteran's rating for PTSD was increased to 50 percent.  In a 
letter dated that month, the veteran informed the RO that he 
was satisfied with that decision, and wished to withdraw his 
appeal for an increased rating for PTSD.  

Subsequently, a statement submitted by the veteran in 
September 2000, containing the contention that his PTSD has 
been intensified, was construed as a claim for an increased 
rating for PTSD, which was denied by a rating decision dated 
in October 2000.  

In November 2000, the veteran was notified by the RO that his 
case was being certified to the Board for disposition, and 
that he had 90 days within which to request a hearing or 
submit evidence or argument to the Board for consideration in 
the appeal.  Although, at that time, the only issue on appeal 
was the issue of service connection for a left knee disorder, 
in December 2000, the veteran wrote that he wished to appear 
before the Board for a personal hearing, to submit evidence 
regarding the issues of PTSD and a left knee injury.  

This statement should be construed as a notice of 
disagreement with the denial of an increased rating for PTSD.  
When a claimant submits a timely notice of disagreement, he 
must be furnished a statement of the case.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); Manlicon v. West, 12 Vet.App. 238 
(1999); 38 C.F.R. § 19.26 (2000).  

Concerning the hearing request, in March 2001, the veteran 
was scheduled for a hearing, to be held in Washington, D.C., 
before a Board member in May 2001.  In March and April, 2001, 
the veteran submitted additional evidence for consideration 
in his appeal.  In addition, in an April 2001 letter to the 
Board, he requested that his hearing be postponed and his 
records returned to the RO in order to include additional 
medical information for review.  In an April 2001 letter to 
the RO, he informed the RO that he had requested that his 
Board hearing be postponed, and the records be returned to 
the RO to include additional medical information for review.  
He requested that the records be returned to the Board for 
further action, if the decision remained unchanged.    

Although this was beyond the 90-day period after transfer of 
the file that is permitted for the submission of new evidence 
or to request a hearing, evidence may be accepted or a 
hearing request granted after that date, if good cause is 
shown.  38 C.F.R. § 20.1304 (2000).  Examples of good cause 
listed in the regulation include the discovery of evidence 
that was not available prior to the expiration of the period; 
in this case, the medical evidence submitted refers to 
treatment received after the end of the 90-day period.  See 
38 C.F.R. § 20.1304(b).  In addition, the regulation also 
provides that any evidence which is submitted at a hearing on 
appeal which was requested during such period will be 
considered to have been received during such period, even 
though the hearing may be held following the expiration of 
the period.  38 C.F.R. § 20.1304(a).  

Additionally, on November 9, 2000, subsequent to all action 
in this case, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the claim was specifically denied on the basis 
that it was not well-grounded.  

Given these factors, good cause is shown, and the evidence is 
accepted.  However, the veteran did not waive the right to 
have the evidence referred to the RO for consideration and 
issuance of a supplemental statement of the case, pursuant to 
38 C.F.R. § 20.1304(c) (2000); indeed, he requested that the 
matter be returned to the RO for consideration of the issue 
in light of the additional medical evidence.  

In addition, although the veteran did not specifically 
request a hearing after the RO considers his evidence, he 
requested that his hearing be "postponed," not canceled.  
We also note that his hearing request was for a hearing 
before the Board, not specifically in Washington, D.C., and 
it does not appear that he was informed of the other options 
for hearings before members of the Board, i.e., travel board 
and videoconference hearings.  

Additionally, the veteran contends that his left knee injury 
was a shrapnel wound incurred in combat, and the evidence 
shows that he received a Purple Heart Medal.  Accordingly, 
the provisions 38 U.S.C.A. § 1154(b) are for application.  As 
interpreted by the Court, this statute requires a three-step 
sequential test to determine service connection for 
disabilities claimed to have been incurred during combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
Collette requires that there be (1) satisfactory evidence of 
service incurrence, which is (2) consistent with the 
circumstances of combat service, and, if so, (3) whether 
there is clear and convincing evidence to rebut a presumption 
of service connection.  Since the veteran's statements that 
he incurred a shrapnel wound in service satisfy the first two 
elements, he must be afforded an examination to determine 
whether he has residuals of any such injury.  See VCAA, 
§ 3(a) (to be codified at 38 U.S.C.A. § 5103A(d)(2)).

Finally, a review of the file reveals that an application for 
a total rating based on individual unemployability due to 
service-connected disability, which was denied August 1998, 
actually pertained to another veteran.  Board policy directs 
that "[i]f it appears that mistaken reliance on a misfiled 
document may have materially affected the AOJ's determination 
in an issue on appeal, the staff counsel or Board member 
should consider remanding the case."  BVA Chairman's 
Memorandum 01-96-18 (May 3, 1996).  Although that issue is 
not before us; indeed, it is unclear whether the veteran 
intended to file such a claim, it must be readjudicated 
without consideration of the misfiled documents.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be furnished a 
statement of the case as to the issue of 
entitlement to a rating in excess of 50 
percent for PTSD, based on the veteran's 
notice of disagreement with that aspect of 
an October 2000 rating decision, filed in 
November 2000.  He should be, and herein 
is, informed that if he wishes to appeal 
this decision to the Board, he must timely 
submit a substantive appeal.

2.  The RO should review the veteran's 
claim for a total rating based on 
individual unemployability due to service-
connected disability, without 
consideration of the Statement in Support 
of Claim and Application for Increased 
Compensation Based on Unemployability 
dated in September 2000, which pertain to 
other veterans.  (These documents have 
been placed on the left flap of the claims 
folder, for appropriate disposition by the 
RO.)   

3.  The veteran should be scheduled for a 
VA examination to determine whether he has 
a left knee disability related to an 
inservice shrapnel wound.  The claims 
folder, to include a copy of this remand, 
must be available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The examiner asked to 
provide opinions as to the following:  (1) 
The correct diagnosis(es) of any and all 
current left knee disabilities; and (2) 
whether the disability is consistent with 
the circumstances of the veteran's 
service, in particular, a shrapnel wound.  
The report should include the complete 
rationale for all conclusions reached.  

4.  The RO must ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Thereafter, the RO must review the 
issue of entitlement to service connection 
for residuals of a shrapnel wound of the 
left knee, in light of all evidence of 
record, including additional evidence 
received subsequent to November 8, 2000, 
the date the file was transferred to the 
Board for appellate consideration of the 
appeal, and with consideration to the 
provisions of 38 U.S.C.A. § 1154(b).  See 
Collette.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and provided 
an appropriate period of time for 
response.

6.  If the decision remains adverse to 
the veteran, he should also be requested 
to clarify whether he wishes to have a 
hearing before a member of the Board, who 
will then participate in making the final 
determination of his claim.  See 
38 U.S.C.A. § 7107(b), (c) (West 1991 & 
Supp. 2000).  He should be informed of 
the three types of such hearings 
available, i.e., a hearing in Washington, 
D.C.; a videoconference hearing, where 
the veteran is at the RO, and the Board 
member is in Washington; or a travel 
board hearing, where the hearing is held 
during a prescheduled period when the 
Board member travels to the RO.  He 
should be informed of the time period he 
can be expected to wait for each type of 
hearing, and provided an appropriate 
period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




